        Case 2:18-cv-00712-DB-DBP Document 17-1 Filed 12/17/18 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION

 JAMES SEAVER and DEBORAH
 SEAVER, as parents and heirs of G.S.,
 deceased,
              Plaintiffs,
                                                    ORDER FOR EXTENSION OF TIME TO
 v.
                                                      FILE REPLY MEMORANDUM IN
 The ESTATE of ALEXANDRE CAZES,                      SUPPORT OF MOTION TO DISMISS
 deceased, a citizen of Canada, formerly
 doing business as ALPHABAY; THE TOR
 PROJECT, INC. aka THE ONION
 ROUTER, a Massachusetts non-profit                      Case No.: 2:18-cv-00712-DB-DBP
 corporation; CHINA POSTAL EXPRESS
 & LOGISTICS COMPANY aka CHINA                                   Judge Dee Benson
 POST aka CHINA COURIER SERVICES
 CORPORATION, a Chinese corporate or                      Magistrate Judge Dustin B. Pead
 governmental entity; and EMS
 COOPERATIVE dba EXPRESS MAIL
 SERVICE, a foreign entity,
              Defendants.

        Defendant The Tor Project aka The Onion Router (“Tor Project”) having filed a Stipulated

Motion to Extend Time to File Reply Memorandum in Support of Motion to Dismiss and there
being good cause shown, IT IS HEREBY ORDERED THAT: the deadline for Tor Project to file

their reply memorandum in support of Motion to Dismiss be granted and extended to January 4,

2019.

        DATED this ____ day of ____________, 2018.

                                         BY THE COURT


                                         By:                                          _
                                               Dustin B. Pead
                                               United States Magistrate Judge



1500380.1
